UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1181


DAVID J. WASHINGTON,

                Plaintiff - Appellant,

          v.

LARRY W. PROPES,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cv-03050-RBH)


Submitted:   May 20, 2010                     Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David J. Washington appeals the district court’s order

accepting the magistrate judge’s report and recommendation, as

modified,    dismissing      Washington’s        complaint     without   prejudice

and    denying    his   motion    for    judgment.     We    have   reviewed     the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.               Washington v. Propes,

No. 4:09-cv-03050-RBH (D.S.C. Jan. 21, 2010).                   We dispense with

oral    argument     because      the    facts   and   legal    contentions      are

adequately       presented   in    the    materials    before     the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2